[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]      MEMORANDUM OF DECISION ON MOTION TO SET ASIDE AND FOR ADDITUR
The plaintiff, in the above entitled matter, has filed a motion pursuant to Section 52-216a and Section 52-228b of the General Statutes to set aside the verdict determined by the jury and to order an additur.
By agreement a hearing was held before this court on this date at which counsel for the parties were heard, objections filed and citations provided.
The jury verdict on January 30, 2003 was for the plaintiff as against the defendant and found damages to be $816.13 economic and $1725 non-economic for a total of $2541.13.
This case was vigorously contested. The defendant especially argued the causal relationship of the injuries. Several prior injuries were sustained by the plaintiff.
The court is required to view the evidence offered at trial in the light most favorable to sustaining the verdict. Using this standard the court can not conclude that the verdict was inadequate as a matter of law or that it was unsupported by the evidence and shocks the sense of justice. The jury is free to determine the evidence it will accept and the evidence it will not credit and it need not accept evidence even if it is not controverted.
The motion is denied.
Robert C. Leuba, JTR CT Page 1796